

This Partnership is the general partner of Apollo European Principal Finance
Fund, L.P., its parallel funds and Apollo European Principal Finance Fund
(Feeder), L.P. and earns the “carried interest” on EPF Fund profits.




Dated February 3, 2011






APOLLO EPF ADVISORS, L.P.






                            
AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT
                            












[a1052publiclyfiledapo_image1.gif]





--------------------------------------------------------------------------------








--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
1.DEFINITIONS AND INTERPRETATION    2
2.FORMATION AND ORGANIZATION    9
3.CAPITAL    11
4.DISTRIBUTIONS    16
5.MANAGEMENT    18
6.ADMISSIONS, TRANSFERS AND WITHDRAWALS    24
7.POINTS    27
8.DISSOLUTION AND LIQUIDATION    29
9.POINTS COMMITTEE    30
10. GENERAL PROVISIONS    31





i

--------------------------------------------------------------------------------



AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF APOLLO EPF ADVISORS,
L.P.
This AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP (the “Agreement”) of
Apollo EPF Advisors, L.P., a Cayman Islands exempted limited partnership (the
“Partnership”), is made February 3, 2011 by and among:
(1)
APOLLO EPF CAPITAL MANAGEMENT, LIMITED, a Cayman Islands exempted company, as
the sole general partner (the “General Partner”);

(2)
APOLLO PRINCIPAL HOLDINGS IV, L.P., a Cayman Islands exempted limited
partnership, as the initial limited partner; and

(3)
the parties whose names and business addresses are listed from time to time as
limited partners on the Schedule of Partners (as defined herein), as limited
partners (the “Limited Partners”).

WHEREAS:
(A)
the Partnership was formed pursuant to an Initial Exempted Limited Partnership
Agreement on 4 May 2007 (the “Original Agreement”) between the General Partner
and APH (as defined below);

(B)
the parties desire to continue the Partnership as an Exempted Limited
Partnership and to amend and restate the Original Agreement in its entirety in
connection with the operation of the Fund (as defined below).

IT IS AGREED as follows:

ii

--------------------------------------------------------------------------------



1.
DEFINITIONS AND INTERPRETATION

1.1
In this Agreement (except as stated otherwise):

“Act”
means the Exempted Limited Partnership Law (as amended) of the Cayman Islands,
as in effect on the date hereof and as amended from time to time, or any
successor law;
“Affiliate”
means with respect to any Person any other Person directly or indirectly
controlling, controlled by or under common control with such Person;
“Agreement”
means this Amended and Restated Limited Partnership Agreement, as amended or
supplemented from time to time;
“APH’’
means Apollo Principal Holdings IV, L.P. (or its assignees or transferees);
“Capital Account”
means with respect to each Partner the capital account established and
maintained on behalf of such Partner as described in Section 3.3;
“Cause”
shall have the meaning set out in the EPF Co-Investors Agreement;
“Clawback Amount”
means the amount of any payments required to be made by the Partnership to the
Fund General Partner to allow EPF Advisors to pay any Fund pursuant to Section
10.3 of the Fund LP Agreement of such Fund;
“Clawback Share”
means, with respect to any Partner (or former Partner) and any Clawback Amount,
a portion of such Clawback Amount equal to (i) the cumulative amount distributed
to such Partner (or former Partner) prior to the time of determination of
Operating Profit attributable to the Fund, divided by (ii) the cumulative amount
so distributed to all Partners (and former Partners) with respect to such
Operating Profit attributable to the Fund;
“Code”
means the United States Internal Revenue Code of 1986, as amended and as
hereafter amended, or any successor law;


iii

--------------------------------------------------------------------------------



“Confidential Information”
means information that has not been made publicly available by or with the
permission of the General Partner and that is obtained or learned by a Limited
Partner as a result of or in connection with such Partner’s association with the
Partnership or any of its Affiliates concerning the business, affairs or
activities of the Partnership, any of its Affiliates or any of the Portfolio
Investments, including, without limitation, models, codes, client information
(including client identity and contacts, client lists, client financial or
personal information), financial data, know-how, computer software and related
documentation, trade secrets, and other forms of sensitive or valuable
non-public information obtained or learned by the Limited Partner as a result of
such Limited Partner’s participation in the Partnership. For the avoidance of
doubt, Confidential Information does not include information concerning
non-proprietary business or investment practices, methods or relationships
customarily employed or entered into by comparable business enterprises;
“Covered Person”
has the meaning ascribed to that term in Section 5.7;
“Disability”
means, with respect to a Limited Partner, any physical or mental illness,
disability or incapacity that prevents the Limited Partner from performing
substantially all of his duties as an employee, partner, member or other
analogous position;
“EPF Co-Investors”
means Apollo EPF Co-Investors (A), L.P., a Cayman Islands exempted limited
partnership;
“EPF Co-Investors Agreement”
means the limited partnership agreement of EPF Co-Investors, as amended from
time to time;
“FC Loss”
means, with respect to any Fiscal Year, the portion of any Losses and any
Portfolio Investment Loss allocable to the Partnership, but only to the extent
such allocation is made by the Fund to the Partnership in proportion to the
Partnership’s capital contribution to the Fund, as determined pursuant to the
Fund LP Agreement;
“FC Profit”
means, with respect to any Fiscal Year, the portion of any Profit and any
Portfolio Investment Gain allocable to the Partnership, but only to the extent
such allocation is made by the Fund to the Partnership in proportion to the
Partnership’s capital contribution to the Fund, as determined pursuant to the
Fund LP Agreement;
“FC Share”
means a share of the FC Profit or FC Loss with respect to the Fund. The
aggregate number of FC Shares shall be equal to the Euro amount of the
Partnership’s capital commitment to the Fund;


iv

--------------------------------------------------------------------------------



“Final Adjudication”
has the meaning ascribed to that term in Section 5.7;
“Fiscal Year”
means, with respect to a year, the period commencing on January 1 of such year
and ending on December 31 of such year (or on the date of a final distribution
pursuant to Section 8.1(a)), unless the General Partner shall elect another
fiscal year for the Partnership which is a permissible taxable year under the
Code;
“Fund”
means each of Apollo European Principal Finance Fund, L.P., a Cayman Islands
exempted limited partnership, Apollo European Principal Finance Fund (Feeder),
L.P., a Cayman Islands exempted limited partnership and each other entity that
is a “Parallel Fund” or “Feeder Fund” within the meaning of the Fund LP
Agreement of the Funds (provided that such “Parallel Fund” or “Feeder Fund” has
appointed the Partnership as its general partner). Such term also includes each
alternative investment vehicle created by any such Parallel Fund, to the extent
the context so requires;
“Fund General Partner”
means the Partnership in its capacity as general partner of any of the Funds
pursuant to the Fund LP Agreements;
“Fund LP Agreement”
means the limited partnership agreement of any of the Funds, as amended from
time to time;
“General Partner”
means Apollo EPF Capital Management, Limited, a Cayman Islands exempted company,
in its capacity as general partner of the Partnership or any successor to the
business of the General Partner in its capacity as general partner of the
Partnership;
“Limited Partner”
means any Person admitted as a limited partner to the Partnership in accordance
with this Agreement, until such Person withdraws entirely as a limited partner
of the Partnership, in its capacity as a limited partner of the Partnership;
“Losses”
has the meaning ascribed to that term m the Fund LP Agreement;
“Management Company”
has the meaning ascribed to that term in each of the Fund LP Agreements;


v

--------------------------------------------------------------------------------



“Operating Loss”
means, with respect to any Fiscal Year, any net loss of the Partnership,
adjusted to exclude (i) any FC Profit or FC Loss and (ii) the effect of any
reorganization, restructuring or other capital transaction proceeds derived by
the Partnership. To the extent derived from the Fund, any items of income, gain,
loss, deduction and credit shall be determined in accordance with the same
accounting policies, principles and procedures applicable to the determination
by the Fund, and any items not derived from the Fund shall be determined in
accordance with the accounting policies, principles and procedures used by the
Partnership for United States federal income tax purposes;
“Operating Profit”
means, with respect to any Fiscal Year, any net income of the Partnership,
adjusted to exclude (i) any FC Profit or FC Loss and (ii) the effect of any
reorganization, restructuring or other capital transaction proceeds derived by
the Partnership. To the extent derived from the Fund, any items of income, gain,
loss, deduction and credit shall be determined in accordance with the same
accounting policies, principles and procedures applicable to the determination
by the Fund, and any items not derived from the Fund shall be determined in
accordance with the accounting policies, principles and procedures used by the
Partnership for United States federal income tax purposes;
“Partner”
means the General Partner and any of the Limited Partners and “Partners” means
the General Partner and all of the Limited Partners;
“Permanent Disability”
means a Disability that continues for (a) periods aggregating at least 24 months
during any period of 48 consecutive months or (b) such shorter period as the
General Partner may determine;
“Partnership”
means the exempted limited partnership continued pursuant to this Agreement;
“Person”
means any individual, partnership, corporation, limited liability company, joint
venture, joint stock company, unincorporated organization or association, trust
(including the trustees thereof, in their capacity as such), government,
governmental agency, political subdivision of any government, or other entity;
“Point”
has the meaning ascribed to that term in Section 7.l(a);
“Portfolio Investment”
has the meaning ascribed to that term in each of the Fund LP Agreements;


vi

--------------------------------------------------------------------------------



“Portfolio Investment Gain”
has the meaning ascribed to that term in each of the Fund LP Agreements;
“Portfolio Investment Loss”
has the meaning ascribed to that term in each of the Fund LP Agreements;
“Profit”
means, with respect to any Fiscal Year, any net income of the Partnership. To
the extent derived from the Fund General Partner, any items of income, gain,
loss, deduction and credit shall be determined in accordance with the same
accounting policies, principles and procedures applicable to the determination
by the Fund General Partner, and any items not derived from the Fund General
Partner shall be determined in accordance with the accounting policies,
principles and procedures used by the Partnership for United States federal
income tax purposes;
“Related Party”
means, with respect to any Limited Partner:
(a) any spouse, child, parent or other lineal descendant of such Limited Partner
or such Limited Partner’s parent, or any natural Person who occupies the same
principal residence as the Limited Partner;
(b) any trust or estate in which the Limited Partner and any Related Party or
Related Parties (other than such trust or estate) collectively have more than 80
percent of the beneficial interests (excluding contingent and charitable
interests);
(c) any entity of which the Limited Partner and any Related Party or Related
Parties (other than such entity) collectively are beneficial owners of more than
80 percent of the equity interest; and
(d) any Person with respect to whom such Limited Partner is a Related Party.
“Retired Partner”
means any Limited Partner who has become a retired partner in accordance with or
pursuant to Section 7.2.
“Schedule of Partners”
means a schedule to be maintained by the General Partner showing the following
information with respect to each Partner: name, address, date of admission and
withdrawal, required capital contribution (if any), and FC Share (if any);
“Transfer”
means any direct or indirect sale, exchange, transfer, assignment or other
disposition by a Partner of any or all of such Partner’s interest in the
Partnership (whether respecting, for example, economic rights only or all the
rights associated with the interest) to another Person, whether voluntary or
involuntary;


vii

--------------------------------------------------------------------------------



“Treasury Regulations”
means the regulations promulgated under the Code;
“Unvested Points”
means, with respect to any Limited Partner as of the commencement of any Vesting
Period, any amount by which (a) the total Points assigned to such Limited
Partner as of such date, excluding, unless otherwise determined by the General
Partner, any Points assigned to such Limited Partner pursuant to Section 7.3(b),
exceed (b) such Limited Partner’s Vested Points, if any, as of such time. Any
reduction of such Limited Partner’s Points in connection with the admission of a
new Partner or the increase of the Points of any existing Limited Partner
pursuant to Section 6.1 shall first reduce such Limited Partner’s Unvested
Points to the extent thereof, and the balance of any such reduction shall be
applied to such Limited Partner’s Vested Points;
“Vested Points”
means, with respect to any Limited Partner at any time, the sum of:
(a) with respect to the first Vesting Period, the product of (i) such Limited
Partner’s Points as of the commencement of the first Vesting Period multiplied
by (ii) such Limited Partner’s Vesting Percentage with respect to the first
Vesting Period, plus
(b) with respect to each Vesting Period after the first Vesting Period and
without duplication (i) such Limited Partner’s Vested Points, if any, as of the
close of the immediately preceding Vesting Period, plus (ii) the product of (A)
such Limited Partner’s Unvested Points as of the commencement of such Vesting
Period multiplied by (B) such Limited Partner’s Vesting Percentage with respect
to such Vesting Period;
“Vesting Date”
means, with respect to any Limited Partner, the last day of the calendar month
coinciding with or immediately preceding any of the following:
(a) the date on which such Limited Partner becomes a Retired Partner; or
(b) the date of an increase in such Limited Partner’s Points pursuant to Section
6.l(a), or the date of a reduction in such Limited Partner’s Points in
connection with the admission of an additional Limited Partner or an increase in
another Limited Partner’s Points pursuant to Section 6.1;


viii

--------------------------------------------------------------------------------



“Vesting Percentage”
means, with respect to any Vesting Period of any Limited Partner...,
provided that the General Partner may in its sole and absolute discretion agree
a different definition of Vesting Percentage in relation to any Limited Partner
by separate agreement with such Limited Partner in which case, such amended
definition shall be deemed to apply to such Limited Partner for all purposes of
this Agreement or otherwise; and
“Vesting Period”
means, with respect to any Limited Partner, an initial period that commences as
of the later of January 1, 2010 or the effective date of such Limited Partner’s
admission to the Partnership and ends on the first Vesting Date thereafter, and
each subsequent period that commences on the next day following the immediately
preceding Vesting Date and ends on the next succeeding Vesting Date.

2.
FORMATION AND ORGANIZATION

2.1
Formation

The Partnership was formed as an exempted limited partnership under and pursuant
to the Act on 4 May 2007 and is hereby continued. The General Partner shall
execute, acknowledge and file any instruments, documents and certificates which,
in the opinion of the Partnership’s legal counsel, may from time to time be
required by the laws of the Cayman Islands or any other jurisdiction in which
the Partnership shall determine to do business, or any political subdivision or
agency thereof, or which such legal counsel may deem necessary or appropriate to
effectuate, implement and continue the valid and subsisting existence and
business of the Partnership.
2.2
Name

The name of the Partnership is “Apollo EPF Advisors, L.P.” or such other name as
the General Partner may hereafter adopt upon causing an appropriate amendment to
be made to this Agreement. Promptly thereafter, the General Partner shall send
notice thereof to each Limited Partner.
2.3
Offices

(a)
The Partnership shall maintain its principal office, and may maintain one or
more additional offices, at such place or places as the General Partner may from
time to time determine.

(b)
The General Partner shall arrange for the Partnership to have and maintain in
the Cayman Islands, at the expense of the Partnership, a registered office and
registered agent for service of process on the Partnership as required by the
Act. The name and address of the Partnership’s registered office in the Cayman
Islands is c/o Walkers Corporate Services Limited, Walker House, Mary Street,
Georgetown, Grand Cayman, KY1-9005, Cayman Islands. The name and address of the
Partnership’s registered agent for service of process in the Cayman Islands is
Walkers Corporate Services Limited, Walker House, Mary Street, Georgetown, Grand
Cayman, KY1-9005, Cayman Islands. The General Partner may change such registered
office and/or agent and amend this Agreement without the consent of any Limited
Partner to reflect such change. The General Partner shall notify the Limited
Partners of any such change.

2.4
Term of the Partnership

(a)
The term of the Partnership shall continue until the first to occur of any of
the following:

(i)
any date on which the General Partner shall elect to wind up and dissolve the
Partnership; or

(ii)
the entry of a decree of judicial dissolution under the Act.

(b)
The parties agree that irreparable damage would be done to the goodwill and
reputation of the Partners if any Limited Partner should bring an action to wind
up and dissolve the Partnership. Care has been taken in this Agreement to
provide for fair and just payment in liquidation of the interests of all
Partners. Accordingly, to the fullest extent permitted by law, each Limited
Partner hereby waives and renounces its right to seek to obtain an order to wind
up and/or dissolve the Partnership or to seek the appointment of a liquidator
for the Partnership, except as provided herein.

2.5
Purpose of the Partnership

The principal purpose of the Partnership is to act as the general partner of the
Funds pursuant to the Fund LP Agreements and to undertake such related and
incidental activities and execute and deliver such related documents necessary
or incidental thereto. The purpose of the Partnership shall be limited to
serving as a general partner of direct investment funds, including any of their
Affiliates, and the provision of investment management and advisory services.
2.6
Actions by the Partnership

The Partnership may execute, deliver and perform, and the General Partner may
execute and deliver, all contracts, agreements and other undertakings, and
engage in all activities and transactions as may in the opinion of the General
Partner be necessary or advisable to carry out the objects and purposes of the
Partnership, without the approval of any Limited Partner.
2.7
Admission of Limited Partners

On the date hereof, the Persons whose names are set forth in the Schedule of
Partners under the caption “Limited Partners” shall be admitted to the
Partnership or shall continue, as the case may be, as limited partners of the
Partnership upon their execution of this Agreement or such other instrument
evidencing, to the satisfaction of the General Partner, such Limited Partner’s
intent to become a Partner and to become bound by the terms of this Agreement.
3.
CAPITAL

3.1
Contributions to Capital

(a)
Any required contribution of a Limited Partner to the capital of the Partnership
shall be as set forth in the Schedule of Partners. Contributions to the capital
of the Partnership shall be made as of the date of admission of such Limited
Partner as a limited partner of the Partnership and as of each such other date
as may be specified by the General Partner. Except as otherwise permitted by the
General Partner, all contributions to the capital of the Partnership by each
Limited Partner shall be payable exclusively in cash.

(b)
The General Partner shall make capital contributions from time to time to the
extent necessary to ensure that the Partnership meets its obligations to make
contributions of capital to the Fund.

(c)
No Partner shall be obligated, nor shall any Partner have any right, to make any
contribution to the capital of the Partnership other than as specified in this
Section 3.1 or Section 4.2(a). No Limited Partner shall be obligated to restore
any deficit balance in its Capital Account.

(d)
To the extent, if any, that it is determined that the Partnership, as the Fund
General Partner, is required to pay a Clawback Amount to the Fund, each Partner,
and each former Partner, shall be required to participate in such payment and
contribute to the Partnership an amount equal to such Partner’s (or former
Partner’s) Clawback Share of any Clawback Amount, but not in any event in excess
of the cumulative amount theretofore distributed to such Partner, or former
Partner, with respect to the Operating Profit attributable to the Fund. To the
extent, if any, that it is determined that the Partnership is required pursuant
to Section 10.3 of any Fund LP Agreement, or otherwise, to pay to the Fund any
amount representing distributions of the Fund each Partner having an FC Share
shall be required to participate in such payment and contribute to the
Partnership an amount equal to such Partner’s pro rata share of any such amount,
but not in any event in excess of the cumulative amount theretofore distributed
to such Partner with respect to the Profit attributable to the Fund.

3.2
Rights of Partners in Capital

(c)
No Partner shall be entitled to interest on its capital contributions to the
Partnership.

(d)
No Partner shall have the right to distributions or the return of any
contribution to the capital of the Partnership except (i) for distributions in
accordance with Section 4.1, or (ii) upon dissolution of the Partnership. The
entitlement to any such return at such time shall be limited to the value of the
Capital Account of the Partner. The General Partner shall not be liable for the
return of any such amounts.

3.3
Capital Accounts

(c)
The Partnership shall maintain for each Partner a separate Capital Account.

(d)
Each Partner’s Capital Account shall have an initial balance equal to the amount
of any cash and the net value of any securities or other property constituting
such Partner’s initial contribution to the capital of the Partnership.

(e)
Each Partner’s Capital Account shall be increased by the sum of:

(i)
the amount of cash and the net value of any securities or other property
constituting additional contributions by such Partner to the capital of the
Partnership permitted pursuant to Section 3.1, plus

(ii)
the portion of any FC Profit allocated to such Partner’s Capital Account
pursuant to Section 3.4, plus

(iii)
the portion of any Operating Profit allocated to such Partner’s Capital Account
pursuant to Section 3.4, plus

(iv)
such Partner’s allocable share of any decreases in any reserves recorded by the
Partnership pursuant to Section 3.6, to the extent the General Partner
determines that, pursuant to any provision of this Agreement, such item is to be
credited to such Partner’s Capital Account on a basis which is not in accordance
with the current respective Points of all Partners.

(f)
Each Partner’s Capital Account shall be reduced by the sum of (without
duplication):

(i)
the portion of any FC Loss allocated to such Partner’s Capital Account pursuant
to Section 3.4, plus

(ii)
the portion of any Operating Loss allocated to such Partner’s Capital Account
pursuant to Section 3.4, plus

(iii)
the amount of any cash and the net value of any property distributed to such
Partner pursuant to Section 4.1, or Section 8.1 including any amount deducted
pursuant to Section 4.2 or Section 5.4 from any such amount distributed, plus

(iv)
any withholding taxes or other items payable by the Partnership and allocated to
such Partner pursuant to Section 5.4(b), any increases in any reserves recorded
by the Partnership pursuant to Section 3.6, to the extent the General Partner
determines that, pursuant to any provision of this Agreement, such item is to be
charged to such Partner’s Capital Account on a basis which is not in accordance
with the current respective Points of all Partners.

3.4
Allocation of Profit and Loss

(a)
Allocations of Profit. FC Profit and Operating Profit for any Fiscal Year shall
be allocated to the Partners:

(i)
first, to Partners to which FC Loss and Operating Loss previously have been
allocated pursuant to Section 3.4(b), to the extent of and in proportion to the
amount of such losses;

(ii)
next, to the extent that the cumulative amount of distributions pursuant to
Section 4 (other than distributions representing a return of such Partners’
capital contributions) exceeds the cumulative amount of FC Profit and Operating
Profit previously allocated to such Partners pursuant to Section 3.4(a), in the
order that such distributions occurred; and

(iii)
thereafter, any remaining such FC Profit and Operating Profit shall be allocated
among the Partners so as to produce Capital Accounts (computed after taking into
account any other FC Profit and Operating Profit or FC Loss and Operating Loss
for the Fiscal Year in which such event occurred and all distributions pursuant
to Section 4 with respect to such Fiscal Year and after adding back each
Partner’s share, if any, of Partner Nonrecourse Debt Minimum Gain, as defined in
Treasury Regulations sections 1.704 - 2(b)(2) and 1.704 - 2(i), or Partnership
Minimum Gain, as defined in Treasury Regulations sections 1.704 - 2(b)(2) and
1.704 - 2(d)) for the Partners such that a distribution of an amount of cash
equal to such Capital Account balances in accordance with such Capital Account
balances would be in the amounts, sequence and priority set forth in Section 4.

(b)
Allocations of Losses. Subject to the limitation of Section 3.4(c), FC Loss for
any Fiscal Year shall be allocated among the Partners in proportion to their
respective FC Shares as of the close of such Fiscal Year, and Operating Loss for
any Fiscal Year shall be allocated among the Partners in proportion to their
respective Points as of the close of such Fiscal Year.

(c)
To the extent that the allocations of FC Loss or Operating Loss contemplated by
Section 3.4(b) would cause the Capital Account of any Limited Partner to be less
than zero, such FC Loss or Operating Loss shall to that extent instead be
allocated to and debited against the Capital Account of the General Partner.
Following any such adjustment pursuant to Section 3.4(c) with respect to any
Limited Partner, any FC Profit or Operating Profit for any subsequent Fiscal
Year which would otherwise be credited to the Capital Account of such Limited
Partner pursuant to Section 3.4(a) shall instead be credited to the Capital
Account of the General Partner until the cumulative amounts so credited to the
Capital Account of the General Partner with respect to such Limited Partner
pursuant to Section 3.4(c) is equal to the cumulative amount debited against the
Capital Account of the General Partner with respect to such Limited Partner
pursuant to Section 3.4(c).

(d)
Special Allocations

(v)
Qualified Income Offset. In the event any Partner unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulations
    section 1.704-l(b)(2)(ii)(d)(4), (5), or (6), items of Partnership income
and gain shall be specially allocated to each such Limited Partner in an amount
and manner sufficient to eliminate, to the extent required by the Treasury
Regulations, the deficit balance in the Capital Account of such Partner as
quickly as possible; provided that an allocation pursuant to this Section
3.4(d)(i) may be made only if and to the extent that such Partner would have a
deficit balance in its Capital Account after all other allocations provided for
in this Section 3 have been tentatively made as if this Section 3.4(d)(i) were
not in this Agreement. This Section 3.4(d)(i) is intended to constitute a
“qualified income offset” within the meaning of Treasury Regulations section
1.704-1(b)(2)(ii), and shall be interpreted consistently therewith.

(vi)
Gross Income Allocation. In the event any Partner has a deficit Capital Account
at the end of any Fiscal Year that is in excess of the sum of (1) the amount
such Partner is obligated to restore pursuant to any provision of this
Agreement, and (ii) the amount such Partner is deemed to be obligated to restore
pursuant to the penultimate sentences of Treasury Regulations sections
1.704-2(g)(l) and 1.704-2(i)(5), each such Partner shall be specially allocated
items of Partnership income and gain in the amount of such excess as quickly as
possible; provided that an allocation pursuant to this Section 3.4(d)(ii) may be
made only if and to the extent that such Partner would have a deficit Capital
Account in excess of such sum after all other allocations provided for in this
Section 3 have been made as if Section 3.4(d)(i) and this Section 3.4(d)(ii)
were not in this Agreement.

(vii)
Other Special Allocations. Special allocations shall be made in accordance with
the requirements set forth in the Treasury Regulations sections 1.704-2(f), (g)
and (j) (minimum gain chargeback), 1.704-2(i)(4) (partner minimum gain
chargeback), 1.704-2(i)(2) (nonrecourse deductions), and, to the extent that an
election under section 754 of the Code is in effect, 1.704- l(b)(2)(iv)(m)
(section 754 adjustments).

(e)
Each Limited Partner’s rights and entitlements as a Limited Partner are limited
to the rights to receive allocations and distributions of FC Profit and
Operating Profit expressly conferred by this Agreement and any side letter or
similar agreement entered into pursuant to Section 10.1(b) and the other rights
expressly conferred by this Agreement and any such side letter or similar
agreement or required by the Act, and a Limited Partner shall not be entitled to
any other allocations, distributions or payments in respect of its interest, or
to have or exercise any other rights, privileges or powers.

3.5
Tax Allocations

(a)
For United States federal, state and local income tax purposes, Partnership
income, gain, loss, deduction or credit (or any item thereof) for each Fiscal
Year shall be allocated to and among the Partners in order to reflect the
allocations of FC Profit, FC Loss, Operating Profit and Operating Loss pursuant
to Section 3.4 for such Fiscal Year, taking into account any variation between
the adjusted tax basis and book value of Partnership property in accordance with
the principles of section 704(c) of the Code.

(b)
If any Partner or Partners are treated for United States federal income tax
purposes as realizing ordinary income because of receiving an interest in the
Partnership (whether under section 83 of the Code or under any similar provision
of any law, rule or regulation) and the Partnership is entitled to any
offsetting deduction (net of any income realized by the Partnership as a result
of such receipt), the Partnership’s net deduction shall be allocated to and
among the Partners in such manner as to offset, as nearly as possible, the
ordinary income realized by such Partner or Partners.

3.6
Reserves; Adjustments for Certain Future Events

(a)
Appropriate reserves may be created, accrued and charged against the Operating
Profit or Operating Loss for contingent liabilities, if any, as of the date any
such contingent liability becomes known to the General Partner or as of each
other date as the General Partner deems appropriate, such reserves to be in the
amounts which the General Partner deems necessary or appropriate, including for
the avoidance of doubt, in respect of any potential Clawback Amount. The General
Partner may increase or reduce any such reserve from time to time by such
amounts as the General Partner deems necessary or appropriate. The amount of any
such reserve, or any increase or decrease therein, shall be proportionately
charged or credited, as appropriate, to the Capital Accounts of those parties
who are Partners at the time when such reserve is created, increased or
decreased, as the case may be, in proportion to their respective Points at such
time.

(b)
If any amount is required by Section 3.6(a) to be credited to a Person who is no
longer a Partner, such amount shall be paid to such Person in cash. Any amount
required to be charged pursuant to Section 3.6(a) shall be debited against the
current balance in the Capital Account of the affected Partners. To the extent
that the aggregate current Capital Account balances of such affected Partners
are insufficient to cover the full amount of the required charge, the deficiency
shall be debited against the Capital Accounts of the other Partners in
proportion to their respective Capital Account balances at such time; provided
that each such other Partner shall be entitled to a preferential allocation, in
proportion to and to the extent of such other Partner’s share of any such
deficiency of any Operating Profit that would otherwise have been allocable
after the date of such charge to the Capital Accounts of the affected Partners
whose Capital Accounts were insufficient to cover the full amount of the
required charge.

3.7
Finality and Binding Effect of General Partner’s Determinations

All matters concerning the determination, valuation and allocation among the
Partners with respect to any profit or loss of the Partnership and any
associated items of income, gain, deduction, loss and credit, pursuant to any
provision of this Section 3, including any accounting procedures applicable
thereto, shall be determined by the General Partner, and such determinations and
allocations shall be final and binding on all the Partners.
4.
DISTRIBUTIONS

4.1
Distributions

(e)
Any amount of cash or property received as a distribution from the Fund by the
Partnership in its capacity as a partner, to the extent such amount is
determined by reference to the capital commitment of the Partnership in, or the
capital contributions of the Partnership to, the Fund, shall be promptly
distributed by the Partnership to the Partners in proportion to their respective
FC Shares determined:

(i)
in the case of any distributions received from the Fund which are comprised of
proceeds from the disposition of a Portfolio Investment by the Fund, as of the
date of such disposition by the Fund; and

(ii)
in the case of any other distribution, as of the end of the relevant Fiscal Year
in respect of which such distribution is made by the Fund.

(f)
The General Partner shall use reasonable efforts to cause the Partnership to
distribute, as promptly as practicable after receipt by the Partnership, any
available revenues attributable to items included in the determination of
Operating Profit, subject to (i) the provisions of section 10.3 of the Fund LP
Agreement, and (ii) the retention of such reserves as the General Partner
considers appropriate or necessary for purposes of the prudent and efficient
financial operation of the Partnership’s business including in accordance with
Section 3.6 hereof and for purposes of satisfying the Partnership’s anticipated
obligations under section 10.3 of the Fund LP Agreement. Any such distributions
shall be made to Partners in proportion to their respective Points, determined:

(A)
in the case of any amount of revenue received from the Fund that is attributable
to the disposition of a Portfolio Investment by the Fund, as of the date of such
disposition by the Fund; and

(B)
in any other case, as of the date of receipt of such revenue by the Partnership.

(g)
Any other distributions or payments in respect of the interests of Partners
shall be made at such time, in such manner and to such Partners as the General
Partner shall determine.

(h)
The General Partner may cause the Partnership to pay distributions to the
Partners at any time in addition to those contemplated by Section 4.1(a), (b) or
(c), in cash or in kind. Distributions of any such amounts shall be made to the
Partners in proportion to their respective Points, determined immediately prior
to giving effect to such distribution.

4.2
Withholding of Certain Amounts

(g)
If the Partnership incurs a withholding tax or other tax obligation with respect
to the share of Partnership income allocable to any Partner, then the General
Partner, without limitation of any other rights of the Partnership, may cause
the amount of such obligation to be debited against the Capital Account of such
Partner when the Partnership pays such obligation, and any amounts then or
thereafter distributable to such Partner shall be reduced by the amount of such
taxes. If the amount of such taxes is greater than any such then distributable
amounts, then such Partner and any successor to such Partner’s interest shall
indemnify and hold harmless the Partnership and the General Partner against, and
shall pay to the Partnership as a contribution to the capital of the
Partnership, upon demand of the General Partner, the amount of such excess.

(h)
The General Partner may withhold from any distribution or other payment to any
Limited Partner pursuant to this Agreement or otherwise any other amounts due
from such Limited Partner to the Partnership or the General Partner pursuant to
this Agreement to the extent not otherwise paid. Any amounts so withheld shall
be applied by the General Partner to discharge the obligation in respect of
which such amounts were withheld.

4.3
Limitation on Distributions

Notwithstanding any provision to the contrary contained in this Agreement, the
Partnership, and the General Partner on behalf of the Partnership, shall not
make a distribution to any Partner on account of such Partner’s interest in the
Partnership if such distribution would violate the Act or other applicable law.
5.
MANAGEMENT

5.1
Rights and Powers of the General Partner

(i)
Subject to the terms and conditions of this Agreement, the General Partner shall
have complete and exclusive responsibility (i) for all management decisions to
be made on behalf of the Partnership, and (ii) for the conduct of the business
and affairs of the Partnership, including all such decisions and all such
business and affairs to be made or conducted by the Partnership in its capacity
as Fund General Partner.

(j)
Without limiting the generality of the foregoing, the General Partner shall have
full power and authority to execute, deliver and perform such contracts,
agreements and other undertakings, and to engage in all activities and
transactions, as it may deem necessary or advisable for, or as may be incidental
to, the conduct of the business contemplated by this Section 5.1, including,
without in any manner limiting the generality of the foregoing, contracts,
agreements, undertakings and transactions with any Partner or with any other
Person having any business, financial or other relationship with any Partner or
Partners. The Partnership, and the General Partner on behalf of the Partnership,
may enter into and perform the Fund LP Agreement and any documents contemplated
thereby or related thereto and any amendments thereto, without any further act,
vote or approval of any Person, including any Partner, notwithstanding any other
provision of this Agreement. The General Partner is hereby authorized to enter
into the documents described in the preceding sentence on behalf of the
Partnership, but such authorization shall not be deemed a restriction on the
power of the General Partner to enter into other documents on behalf of the
Partnership. Except as otherwise expressly provided herein or as required by
law, all powers and authority vested in the General Partner by or pursuant to
this Agreement or the Act shall be construed as being exercisable by the General
Partner in its sole and absolute discretion.

(k)
The General Partner shall be the “tax matters partner” for purposes of section
6231(a)(7) of the Code. Each Partner agrees not to treat, on such Partner’s
United States federal income tax return or in any claim for a refund, any item
of income, gain, loss, deduction or credit in a manner inconsistent with the
treatment of such item by the Partnership. The General Partner shall have the
exclusive authority to make any elections required or permitted to be made by
the Partnership under any provisions of the Code or any other revenue laws.

5.2
Delegation of Duties

(f)
Subject to Section 5.1 and Section 5.2(d), the General Partner may delegate to
any Person or Persons any of the duties, powers and authority vested in it
hereunder on such terms and conditions as it may consider appropriate.

(g)
Without limiting the generality of Section 5.2(a), but subject to the
limitations contained in Section 5.2(d), the General Partner shall have the
power and authority to appoint any Person, including any Person who is a Limited
Partner, to provide services to and act as an employee or agent of the General
Partner or an employee or officer with such titles and duties as may be
specified by the General Partner, including the following:

(i)
a chief financial officer, who will have authority to disburse funds for the
account of the Partnership and the Fund for any proper purpose, to establish
deposit accounts with banks or other financial institutions, to make permitted
investments of Partnership assets, and to take any other permitted actions
pertaining to the finances of the Partnership and the Fund;

(ii)
a chief accounting officer, who will have authority to prepare and maintain
financial and accounting books, records and statements of the Partnership and
the Fund; and

(iii)
one or more vice presidents, treasurers and controllers, who will have authority
to execute any of its decisions and to take any other permitted actions on
behalf of the Partnership (including in its capacity as Fund General Partner)
subject to the supervision of the chief executive officer, the chief financial
officer or the chief accounting officer.

Any Person appointed by the General Partner to serve as an officer, employee or
agent of the General Partner in its capacity as general partner of the
Partnership shall be subject to removal at any time by the General Partner; and
shall report to and consult with the General Partner at such times and in such
manner as the General Partner may direct.
(h)
Any Person who is a Limited Partner and who acts for and on behalf of the
General Partner pursuant to this Section 5.2 or any other provision of this
Agreement shall be subject to the same standard of care, and shall be entitled
to the same rights of indemnification and exoneration, applicable to the General
Partner under and pursuant to Section 5.7, unless such Person and the General
Partner mutually agree to a different standard of care or right to
indemnification and exoneration to which such Person shall be subject.

(i)
The General Partner shall be permitted to designate one or more committees of
the Partnership which committees may include Limited Partners as members. Any
such committees shall have such powers and authority granted by the General
Partner. Any Limited Partner who has agreed to serve on a committee shall not be
deemed to have the power to bind or act for or on behalf of the Partnership in
any manner and in no event shall a member of a committee be considered a general
partner of the Partnership by agreement, estoppel or otherwise or be deemed to
participate in the control of the business of the Partnership as a result of the
performance of his duties hereunder or otherwise.

(j)
The General Partner shall cause the Partnership to enter into an arrangement
with the Management Company which arrangement shall require the Management
Company to pay all costs and expenses of the Partnership.

5.3
Transactions with Affiliates

To the fullest extent permitted by applicable law, the General Partner (or any
Affiliate of the General Partner), when acting on behalf of the Partnership, is
hereby authorized to (a) purchase property from, sell property to, lend money to
or otherwise deal with any Affiliates, any Partner, the Partnership, the Fund or
any Affiliate of any of the foregoing Persons, and (b) obtain services from any
Affiliates, any Partner, the Partnership, the Fund or any Affiliate of the
foregoing Persons.
5.4
Expenses

(c)
Subject to the arrangement contemplated by Section 5.2(e), the Partnership will
pay, or will reimburse the General Partner for, all costs and expenses arising
in connection with the organization and operations of the Partnership.

(d)
Any withholding taxes payable by the Partnership, to the extent determined by
the General Partner to have been paid or withheld on behalf of, or by reason of
particular circumstances applicable to, one or more but fewer than all of the
Partners, shall be allocated among and debited against the Capital Accounts of
only those Partners on whose behalf such payments are made or whose particular
circumstances gave rise to such payments in accordance with Section 4.2.

5.5
Rights of Limited Partners

(a)
Limited Partners shall have no right to take part in the management or control
of the Partnership’s business, nor shall they have any right or authority to act
for the Partnership or to vote on matters other than as set forth in this
Agreement or as required by applicable law.

(b)
Without limiting the generality of the foregoing, the General Partner shall have
the full and exclusive authority, without the consent of any Limited Partner, to
compromise the obligation of any Limited Partner to make a capital contribution
or to return money or other property paid or distributed to such Limited Partner
in violation of the Act.

(c)
Nothing in this Agreement shall entitle any Partner to any compensation for
services rendered to or on behalf of the Partnership as an agent or in any other
capacity, except for any amounts payable in accordance with this Agreement.

5.6
Other Activities of Partners

(a)
Subject to the Fund LP Agreements (including, without limitation, Sections
5.1(d) and 6.8 thereof) and to full compliance with the code of ethics of Apollo
Global Management, LLC and its Affiliates and other written policies relating to
personal investment transactions, membership in the Partnership shall not
prohibit a Limited Partner from purchasing or selling as a passive investor any
interest in any asset.

(b)
Nothing in this Agreement shall prohibit the General Partner from engaging in
any activity other than acting as General Partner hereunder.

5.7
Duty of Care; Indemnification

(a)
To the fullest extent permitted by law, the General Partner and its Affiliates
and their respective partners, members, managers, shareholders, officers,
directors, employees and associates and, with the approval of the General
Partner, any agent of any of the foregoing (including their respective
executors, heirs, assigns, successors or other legal representatives) (each, a
“Covered Person” and collectively, the “Covered Persons”), shall not be liable
to the Partnership or to any of the other Partners for any loss, claim, damage
or liability occasioned by any acts or omissions in the performance of its
services hereunder, except to the extent that it shall ultimately be determined
by final judicial decision from which there is no further right to appeal (a
“Final Adjudication”) that such loss, claim, damage or liability is due to an
act or omission of a Covered Person is due to an act or omission of such a
Covered Person that constituted a bad faith violation of the implied contractual
covenant of good faith and fair dealing.

(b)
A Covered Person shall be indemnified to the fullest extent permitted by law by
the Partnership against any losses, claims, damages, liabilities and expenses
(including attorneys’ fees, judgments, fines, penalties and amounts paid in
settlement) incurred by or imposed upon it by reason of or in connection with
any action taken or omitted by such Covered Person arising out of the Covered
Person’s status as a Partner or its activities on behalf of the Partnership,
including in connection with any action, suit, investigation or proceeding
before any judicial, administrative, regulatory or legislative body or agency to
which it may be made a party or otherwise involved or with which it shall be
threatened by reason of being or having been a Partner or by reason of serving
or having served, at the request of the Partnership in its capacity as Fund
General Partner, as a director, officer, consultant, advisor, manager, member or
partner of any enterprise in which the Fund has or had a financial interest,
including issuers of Portfolio Investments; provided that the Partnership may,
but shall not be required to, indemnify a Covered Person with respect to any
matter as to which there has been a Final Adjudication that such Covered
Person’s acts or its failure to act (i) constituted a bad faith violation of the
implied contractual covenant of good faith and fair dealing, or (ii) were of a
nature that makes indemnification by the Fund unavailable. The right to
indemnification granted by this Section 5.7 shall be in addition to any rights
to which a Covered Person may otherwise be entitled and shall inure to the
benefit of the successors by operation of law or valid assigns of such Covered
Person. The Partnership shall pay the expenses incurred by a Covered Person in
defending a civil or criminal action, suit, investigation or proceeding in
advance of the final disposition of such action, suit, investigation or
proceeding, upon receipt of an undertaking by the Covered Person to repay such
payment if there shall be a Final Adjudication that it is not entitled to
indemnification as provided herein. In any suit brought by the Covered Person to
enforce a right to indemnification hereunder it shall be a defense that the
Covered Person has not met the applicable standard of conduct set forth in this
Section 5.7, and in any suit in the name of the Partnership to recover expenses
advanced pursuant to the terms of an undertaking the Partnership shall be
entitled to recover such expenses upon Final Adjudication that the Covered
Person has not met the applicable standard of conduct set forth in this Section
5.7. In any such suit brought to enforce a right to indemnification or to
recover an advancement of expenses pursuant to the terms of an undertaking, the
burden of proving that the Covered Person is not entitled to be indemnified, or
to an advancement of expenses, shall be on the Partnership (or any Limited
Partner acting derivatively or otherwise on behalf of the Partnership or the
Limited Partners). The General Partner may not satisfy any right of indemnity or
reimbursement granted in this Section 5.7 or to which it may be otherwise
entitled except out of the assets of the Partnership (including, without
limitation, insurance proceeds and rights pursuant to indemnification
agreements), and no Partner shall be personally liable with respect to any such
claim for indemnity or reimbursement. The General Partner may enter into
appropriate indemnification agreements and/or arrangements reflective of the
provisions of this Section 5 and obtain appropriate insurance coverage on behalf
and at the expense of the Partnership to secure the Partnership’s
indemnification obligations hereunder and may enter into appropriate
indemnification agreements and/or arrangements reflective of the provisions of
this Section 5. Each Covered Person shall be deemed a third party beneficiary
(to the extent not a direct party hereto) to this Agreement and, in particular,
the provisions of this Section 5, and shall be entitled to the benefit of the
indemnity granted to the Partnership by the Fund pursuant to the terms of the
Fund LP Agreement.

(c)
To the extent that, at law or in equity, a Covered Person has duties (including
fiduciary duties) and liabilities relating thereto to the Partnership or the
Partners, the Covered Person shall not be liable to the Partnership or to any
Partner for its good faith reliance on the provisions of this Agreement. The
provisions of this Agreement, to the extent that they restrict or eliminate the
duties and liabilities of a Covered Person otherwise existing at law or in
equity to the Partnership or the Partners, are agreed by the parties hereto to
replace such other duties and liabilities of such Covered Person.
Notwithstanding anything to the contrary contained in this Agreement or
otherwise applicable provision of law or equity, to the maximum extent permitted
by the Act, a Covered Person shall owe no duties (including fiduciary duties) to
the Partnership or the Partners other than those specifically set forth herein;
provided that a Covered Person shall have the duty to act in accordance with the
implied contractual covenant of good faith and fair dealing.

(d)
Each of the Covered Persons may consult with legal counsel, accountants and
other experts selected by it and any act or omission suffered or taken by it on
behalf of the Partnership or in furtherance of the interests of the Partnership
or the Fund in good faith in reliance upon and in accordance with the advice of
such counsel, accountants or other experts shall create a rebuttable presumption
of the good faith and due care of such Covered Person with respect to such act
or omission.

6.
ADMISSIONS, TRANSFERS AND WITHDRAWALS

6.1
Admission of Additional Limited Partners; Effect on Points

The General Partner may, in its absolute discretion and at any time admit as an
additional Limited Partner any Person who has agreed to be bound by this
Agreement, and the Points Committee may, subject to clause 7.1(b), (i) assign
Points and issue FC Shares to such Person and/or (ii) increase or decrease the
Points of any existing Partner. Each additional Limited Partner shall execute
either a deed of adherence to this Agreement or a separate instrument
evidencing, to the satisfaction of the General Partner, such Limited Partner’s
intent to become a Limited Partner and be bound by this Agreement and shall be
admitted as a Limited Partner upon such execution. In connection with such
admission or increase in Points of any Partner, the Points of the other Partners
shall be reduced in an amount and proportion determined by the Points Committee
in its sole and absolute discretion but subject always to the provisions of
Section 7.3(c).
6.2
Admission of Additional General Partner and Transfer

(c)
The General Partner may admit one or more additional general partners at any
time without the consent of any Limited Partner. No reduction in the Points of
any Limited Partner shall be made as a result of the admission of an additional
general partner. Any additional general partner shall be admitted as a general
partner upon its execution of a counterpart signature page or other document
adhering to this Agreement.

(d)
The General Partner may Transfer its general partner interest in the Partnership
to any other Person, without the consent of any Limited Partner.

6.3
Transfer of Interests of Limited Partners

(e)
No Transfer of any Limited Partner’s interest in the Partnership, whether
voluntary or involuntary, shall be valid or effective, and no transferee shall
become a substituted Limited Partner, unless the prior written consent of the
General Partner has been obtained, which consent may be given or withheld by the
General Partner in its discretion. In the event of any Transfer, all of the
conditions of the remainder of this Section 6.3 must also be satisfied.

(f)
A Limited Partner requesting approval of a Transfer, or such Partner’s legal
representative, shall give the General Partner reasonable notice before the
proposed effective date of any requested Transfer, and shall provide sufficient
information to allow legal counsel acting for the Partnership to make the
determination that the proposed Transfer will not:

(i)
require registration of the Partnership or any interest therein under any
securities or commodities laws of any jurisdiction;

(ii)
result in a termination of the Partnership under section 708(b)(l)(B) of the
Code or jeopardize the status of the Partnership as a partnership for United
States federal income tax purposes; or

(iii)
violate, or cause the Partnership, the Fund, the General Partner or any Limited
Partner to violate, any applicable law, rule or regulation of any jurisdiction.

Such notice must be supported by proof of legal authority and a valid instrument
of assignment acceptable to the General Partner.
(g)
A permitted transferee shall be entitled to the allocations and distributions
attributable to the interest in the Partnership transferred to such transferee
and to Transfer such interest in accordance with the terms of this Agreement;
provided that such transferee shall not be entitled to the other rights of a
Limited Partner as a result of such transfer until it becomes a substituted
Limited Partner. No transferee may become a substituted Limited Partner except
with the prior written consent of the General Partner (which consent may be
given or withheld by the General Partner in its discretion). Such transferee
shall be admitted to the Partnership as a substituted Limited Partner upon
execution of a counterpart of this Agreement or such other instrument
evidencing, to the satisfaction of the General Partner, such Limited Partner’s
intent to become a Limited Partner. Notwithstanding the above, the Partnership
and the General Partner shall incur no liability for allocations and
distributions made in good faith to the transferring Limited Partner until a
written instrument of Transfer has been received and accepted by the General
Partner and recorded on the books of the Partnership and the effective date of
the Transfer has passed.

(h)
Any other provision of this Agreement to the contrary notwithstanding, to the
fullest extent permitted by law, any successor or transferee of any Limited
Partner’s interest in the Partnership shall be bound by the provisions hereof.
Prior to recognizing any Transfer in accordance with this Section 6.3, the
General Partner may require the transferee to make certain representations and
warranties to the Partnership and the Partners and to accept, adopt and approve
in writing all of the terms and provisions of this Agreement.

(i)
In the event of a Transfer or in the event of a distribution of assets of the
Partnership to any Partner, the Partnership, at the direction of the General
Partner, may, but shall not be required to, file an election under section 754
of the Code and in accordance with the applicable Treasury Regulations, to cause
the basis of the Partnership’s assets to be adjusted as provided by section 734
or section 743 of the Code.

(j)
The Partnership shall maintain books for the purpose of registering the transfer
of interests in the Partnership. No transfer of an interest in the Partnership
shall be effective until the transfer of such interest is registered upon books
maintained for that purpose by or on behalf of the Partnership.

6.4
Withdrawal of Partners

A Partner in the Partnership may not withdraw from the Partnership prior to its
dissolution. For the avoidance of doubt, any Limited Partner who transfers to a
Related Party such Limited Partner’s entire remaining entitlement to allocations
and distributions shall remain a Limited Partner, notwithstanding the admission
of the transferee Related Party as a Limited Partner, for as long as the
transferee Related Party remains a Limited Partner.
6.5
Pledges

(c)
A Limited Partner shall not pledge or grant a security interest in such Limited
Partner’s interest in the Partnership unless the prior written consent of the
General Partner has been obtained (which consent may be given or withheld by the
General Partner).

(d)
Any limited partner interest in the Partnership may be confirmed by a
certificate of limited partnership interest issued by the Partnership in such
form as the General Partner may approve. Every certificate representing a
limited partner interest in the Partnership shall bear a legend substantially in
the following form:

“THE TRANSFER OR PLEDGE OF THE PARTNERSHIP INTERESTS REFERENCED IN THIS
CERTIFICATE MAY ONLY OCCUR IN ACCORDANCE WITH AND GOVERNED BY THE AMENDED AND
RESTATED LIMITED PARTNERSHIP AGREEMENT, DATED 2010, AS THE SAME MAY BE AMENDED
OR RESTATED FROM TIME TO TIME AND AS MAY BE PRESCRIBED UNDER THE EXEMPTED
LIMITED PARTNERSHIP LAW (AS AMENDED).”
(e)
The Partnership shall maintain books for the purpose of registering the Transfer
of limited partner interests in the Partnership. In connection with a Transfer
in accordance with this Agreement of any limited partner interests in the
Partnership, the endorsed certificate(s) evidencing such interest shall be
delivered to the Partnership for cancellation, and the Partnership shall
thereupon issue a new certificate to the transferee evidencing the interest that
was transferred and, if applicable, the Partnership shall issue a new
certificate to the transferor evidencing any interest registered in the name of
the transferor that was not transferred.


ix

--------------------------------------------------------------------------------



7.
POINTS

7.1
Allocation of Points

(e)
A “Point” means a 1/x share of Operating Profit or Operating Loss, where x
equals the aggregate number of Points assigned or available for assignment at
the relevant time. The aggregate number of Points assigned or available for
assignment to all Partners shall be 2,000.

(f)
Except as otherwise provided herein, the Points Committee shall be responsible
for the allocation of Points from time to time to the Limited Partners, provided
that the Points Committee shall not, at any time, be permitted to allocate more
than … Points. At each such time of allocation, all Points available for
allocation shall be so allocated to the Limited Partners by the Points
Committee; provided that the allocation of Points to any Limited Partner who is
invited to become a limited partner of EPF Co-Investors after the date hereof
shall not become effective until the effective date of the acceptance by EPF
Co-Investors of a capital commitment from such Limited Partner (or his Related
Party, as applicable) in a mutually agreed amount. Points allocated to Limited
Partners may not be reduced except as set forth in Section 6.1 and Section 7.3.
Any Points not specifically allocated to Limited Partners shall be for the
benefit of APH.

(g)
The General Partner shall maintain on the books and records of the Partnership a
record of the number of Points allocated to each Limited Partner and shall give
notice to each Limited Partner of the number of such Limited Partner’s Points
upon admission to the Partnership of such Limited Partner and as soon as
reasonably practicable upon any change in such Limited Partner’s Points.

7.2
Retirement of Partners

(k)
A Limited Partner shall become a Retired Partner upon:

(i)
delivery to such Limited Partner of a notice by the General Partner declaring
such Limited Partner to be a Retired Partner;

(ii)
a date specified in a notice delivered by such Limited Partner to the General
Partner stating that such Limited Partner elects to become a Retired Partner,
which date shall not be less than 60 days after the General Partner’s receipt of
such notice; or

(iii)
the death of the Limited Partner, whereupon the estate of the deceased Limited
Partner shall be treated as a Retired Partner in the place of the deceased
Limited Partner, or the Permanent Disability of the Limited Partner.


x

--------------------------------------------------------------------------------



(l)
The notice declaring any Limited Partner to be a Retired Partner shall specify
whether such Limited Partner is being declared a Retired Partner for Cause or a
Retired Partner other than for Cause. Retirement by reason of death or Permanent
Disability shall constitute retirement other than for Cause. A written notice of
retirement given by a Limited Partner shall be deemed to constitute a
declaration that such Limited Partner is a Retired Partner for Cause.

(m)
Nothing in this Agreement shall obligate the General Partner to treat Retired
Partners alike, and the exercise of any power or discretion by the General
Partner in the case of any one such Retired Partner shall not create any
obligation on the part of the General Partner to take any similar action in the
case of any other such Retired Partner, it being understood that any power or
discretion conferred upon the General Partner shall be treated as having been so
conferred as to each such Retired Partner separately.

7.3
Effect of Retirement on Points

(d)
The Points of any Limited Partner who becomes a Retired Partner for Cause shall
be reduced automatically to zero and the points of any Limited Partner who
becomes a Retired Partner other than for Cause shall be reduced automatically to
an amount equal to such Limited Partner’s Vested Points as of the date such
Limited Partner became a Retired Partner. Any such reduction shall be effective
as of the date such Limited Partner became a Retired Partner or such subsequent
date as may be determined by the Points Committee; provided that the Points
Committee may agree to a lesser reduction (or to no reduction) of the Points of
any such Limited Partner who becomes a Retired Partner.

(e)
The Points Committee shall determine the manner of apportioning any Points that
become available for reallocation pursuant to Section 7.3(a) as a result of any
Partner becoming a Retired Partner.

(f)
Except as set out in Section 7.3(a), the Points of any Limited Partner who
becomes a Retired Partner shall not be reduced without the consent of such
Limited Partner.

7.4
Points as Profits Interests

(f)
Except to the extent not permitted by law, the Partnership and each Limited
Partner agree to treat Points as “profits interests” within the meaning of U.S.
Internal Revenue Service Revenue Procedure (“Rev. Proc”). 93-27, 1993-2 C.B.
343. Except to the extent not permitted by law, in accordance with Rev. Proc.
2001-43, 2001-2 C.B. 191, the Partnership shall treat each Limited Partner as
the holder of Points from the issue date of such Points, and shall file its
Partnership tax return, and issue appropriate Schedules K-1 to such


xi

--------------------------------------------------------------------------------



Limited Partner, allocating to such Limited Partner its distributive share of
all items of income, gain, loss, deduction and credit associated with such
Points and each such Limited Partner agrees to take into account such
distributive share in computing such Limited Partner’s U.S. federal income tax
liability for the entire period during which such Limited Partner holds such
Points. Except as required pursuant to a “Determination” as defined in section
1313(a) of the Code, the Partnership and each Limited Partner agree not to claim
a deduction (as wages, compensation or otherwise) for the fair market value of
any Points issued to a Limited Partner at the time of issuance of the Points.
The undertakings contained in this Section 7.4(a) shall be construed in
accordance with section 4 of Rev. Proc. 2001-43. Except to the extent not
permitted by law, the provisions of this Section 7.4(a) shall apply regardless
of whether the Limited Partner files an election pursuant to section 83(b) of
the Code.
(g)
Notwithstanding the provisions of this Agreement, the General Partner shall have
the discretion to vary the allocations of Profit and Loss and the distributions
pursuant to this Agreement to the extent necessary to ensure that the issuance
of Points to a Limited Partner does not result, in the General Partner’s
discretion, in a taxable capital shift (unless the General Partner otherwise
intends) to such Limited Partner, including by treating as additional Profit or
Loss for the taxable period and by allocating such Profit and Loss to the
Limited Partners other than the Limited Partner receiving the Points, any
unrealized appreciation or deprecation in the Partnership’s assets as of the
time the Points are issued.

8.
DISSOLUTION AND LIQUIDATION

8.1
Dissolution and Liquidation of Partnership

(n)
Upon commencement of the winding up of the Partnership pursuant to section 2.4
of this Agreement (if applicable), the General Partner shall liquidate the
business and administrative affairs of the Partnership pursuant to section 15(1)
of the Act (as applicable), except that, if the General Partner is unable to
perform this function, a liquidator may be elected by a majority in interest
(determined by Points) of Limited Partners and upon such election such
liquidator shall liquidate the Partnership pursuant to this Agreement and the
Act and section 15(2) of the Act shall not apply to this Agreement. FC Profit
and FC Loss, Operating Profit and Operating Loss during the Fiscal Years that
include the period of liquidation shall be allocated pursuant to Section 3.4.
The proceeds from liquidation shall be distributed in the following manner:

(i)
first, the debts, liabilities and obligations of the Partnership including the
expenses of liquidation (including legal and accounting expenses incurred in
connection therewith), up to and including the date that distribution of the
Partnership’s assets to the Partners has been completed, shall be satisfied
(whether by payment or by making reasonable provision for payment thereof); and

(ii)
thereafter, the Partners shall be paid amounts pro rata in accordance with and
up to the positive balances of their respective Capital Accounts, as adjusted
pursuant to Section 3.

(o)
Anything in this Section 8.1 to the contrary notwithstanding, the General
Partner or liquidator may distribute ratably in kind rather than in cash, upon
winding up, any assets of the Partnership in accordance with the priorities set
forth in Section 8.l(a); provided that if any in kind distribution is to be
made, the assets distributed in kind shall be valued as of the actual date of
their distribution and charged as so valued and distributed against amounts to
be paid under Section 8.l(a).

The Partnership shall be dissolved upon the filing of a statement with the
Registrar of Exempted Limited Partnerships pursuant to section 15(3) of the Act.

xii

--------------------------------------------------------------------------------



9.
POINTS COMMITTEE

9.1
Points Committee

(g)
The General Partner shall constitute a sub-committee known as the “Points
Committee” for the purposes set out in this Agreement. The members of the Points
Committee shall be James Zelter and…. The members of the Points Committee shall
be entitled to appoint additional persons as members of the Points Committee, to
remove any member of the Points Committee and to fill any vacancy in their
number at any time.

(h)
Any action or decision of the Points Committee shall be valid if approved either
at a meeting of its members or by written consent of a majority of the members
for the time being. In the event that the members of the Points Committee are
unable to agree a majority decision in respect of any decision to be made by the
Points Committee, then any such decision may then be taken by the General
Partner in its sole and absolute discretion. All members shall be entitled to
reasonable notice of any proposed action or decision and any member shall be
entitled to convene a meeting by giving reasonable notice to the other members.

(i)
Any two members attending in person or by telephone conference facility shall
constitute a quorum of the Points Committee and, at a meeting attended by such a
quorum, any action or decision shall be valid if approved by a majority of the
members there present.

(j)
Reference in this Agreement to the Points Committee taking an action as a result
of a Limited Partner becoming a Retired Partner shall not oblige the Points
Committee to take such action immediately once such person becomes a Retired
Partner and, unless otherwise expressly stated herein, the Points Committee may
exercise any discretion it has under this Agreement any time after such
discretion becomes available to it.

10.
GENERAL PROVISIONS

10.1
Amendment of this Agreement

(h)
The General Partner may amend this Agreement at any time, in whole or in part,
without the consent of any other Partner; provided that any amendment which
would increase the obligation of any Partner to make any contribution to the
capital of the Partnership or adversely affect such Partner’s right to withdraw
voluntarily from the Partnership shall not be made unless such Partner has, at
the General Partner’s election, (i) consented thereto, or (ii) been provided
with an opportunity to withdraw from the Partnership as of a date determined by
the General Partner that is prior to the effective date of the amendment.
Without limiting the foregoing, the General Partner may


xiii

--------------------------------------------------------------------------------



amend this Agreement at any time, in whole or in part, without the consent of
any other Partner, to enable the Partnership to comply with the requirements of
the “Safe Harbor” Election within the meaning of the Proposed Revenue Procedure
of Notice 2005-43, 2005-24 IRB 1, Proposed Treasury Regulation section
1.83-3(e)(l) or Proposed Treasury Regulation section 1.704-1(b)(4)(xii) at such
time as such proposed Procedure and Regulations are effective and to make any
such other related changes as may be required by pronouncements or Treasury
Regulations issued by the Internal Revenue Service or Treasury Department after
the date of this Agreement. An adjustment of Points shall not be considered an
amendment to the extent effected in compliance with the provisions of Section
6.1 or Section 7 as in effect on the date hereof or as hereafter amended in
compliance with the requirements of this Section 10.1(a).
(i)
Notwithstanding the provisions of this Agreement, including Section 10.1(a), it
is hereby acknowledged and agreed that the General Partner on its own behalf or
on behalf of the Partnership without the approval of any Limited Partner or any
other Person may enter into one or more side letters or similar agreements with
one or more Limited Partners which have the effect of establishing rights under,
or altering or supplementing the terms of this Agreement. The parties hereto
agree that any terms contained in a side letter or similar agreement with one or
more Partners shall govern with respect to such Partner or Partners
notwithstanding the provisions of this Agreement. Any such side letters or
similar agreements shall be binding upon the Partnership or the General Partner,
as applicable, and the signatories thereto as if the terms were contained in
this Agreement.

10.2
Special Power-of-Attorney

(e)
Each Partner hereby irrevocably makes, constitutes and appoints the General
Partner with full power of substitution, the true and lawful representative and
attorney-in-fact, and in the name, place and stead of such Partner, with the
power from time to time to make, execute, sign, acknowledge, swear to, verify,
deliver, record, file and/or publish:

(i)
any amendment to this Agreement which complies with the provisions of this
Agreement (including the provisions of Section 10.1);

(ii)
all such other instruments, documents and certificates which, in the opinion of
legal counsel to the Partnership, may from time to time be required by the laws
of the Cayman Islands or any other jurisdiction, or any political subdivision or
agency thereof, or which such legal counsel may deem necessary or appropriate to
effectuate, implement and continue the valid and subsisting existence and
business of the Partnership as a limited partnership;


xiv

--------------------------------------------------------------------------------



(iii)
all such instruments, certificates, agreements and other documents relating to
the conduct of the investment program of the Fund which, in the opinion of such
attorney-in-fact and the legal counsel to the Fund, are reasonably necessary to
accomplish the legal, regulatory and fiscal objectives of the Fund in connection
with its or their acquisition, ownership and disposition of investments,
including, without limitation:

(A)    the governing documents of any management entity formed as a part of the
tax planning for the Fund and any amendments thereto; and
(B)    documents relating to any restructuring transaction with respect to any
of the Fund’s investments;
(iv)
any written notice or letter of resignation from any board seat or office of any
Person (other than a company that has a class of equity securities registered
under the Securities Exchange Act of 1934, as amended, or that is registered
under the Investment Company Act of 1940, as amended), which board seat or
office was occupied or held at the request of the Partnership or any of its
Affiliates; and

(v)
all such proxies, consents, assignments and other documents as the General
Partner determines to be necessary or advisable in connection with any merger or
other reorganization, restructuring or other similar transaction entered into in
accordance with this Agreement (including the provisions of Section 10.5(c)).

(f)
Each Limited Partner is aware that the terms of this Agreement permit certain
amendments to this Agreement to be effected and certain other actions to be
taken or omitted by or with respect to the Partnership without such Partner’s
consent. If an amendment of this Agreement or any action by or with respect to
the Partnership is taken by the General Partner in the manner contemplated by
this Agreement, each Limited Partner agrees that, notwithstanding any objection
which such Limited Partner may assert with respect to such action, the General
Partner is authorized and empowered, with full power of substitution, to
exercise the authority granted above in any manner which may be necessary or
appropriate to permit such amendment to be made or action lawfully taken or
omitted. Each Partner is fully aware that each other Partner will rely on the
effectiveness of this special power-of-attorney with a view to the orderly
administration of the affairs of the Partnership. This power-of-attorney is a
special power-of-attorney and is coupled with an interest in favor of the
General Partner and is intended to secure an interest in property and secures
the obligations of each Limited Partner under this Agreement and as such:


xv

--------------------------------------------------------------------------------



(i)
shall be irrevocable and continue in full force and effect notwithstanding the
subsequent death or incapacity of any party granting this power-of­attorney,
regardless of whether the Partnership or the General Partner shall have had
notice thereof; and

(ii)
shall survive any Transfer by a Limited Partner of the whole or any portion of
its interest in the Partnership, except that, where the transferee thereof has
been approved by the General Partner for admission to the Partnership as a
substituted Limited Partner, this power of attorney given by the transferor
shall survive such Transfer for the sole purpose of enabling the General Partner
to execute, acknowledge and file any instrument necessary to effect such
substitution.

10.3
Notices

Any notice required or permitted to be given under this Agreement shall be in
writing. A notice to the General Partner shall be directed to the attention of
John Suydam with a copy to the general counsel of the Partnership. A notice to a
Limited Partner shall be directed to such Limited Partner’s last known residence
as set forth in the books and records of the Partnership or its Affiliates (a
Limited Partner’s “Home Address”). A notice shall be considered given when
delivered to the addressee either by hand at such Partner’s Partnership office
or electronically to the primary e-mail account supplied by the Partnership for
Partnership business communications, except that a notice to a former Partner
shall be considered given when delivered by hand by a recognized overnight
courier together with mailing by regular mail to such former Partner’s Home
Address.
10.4
Agreement Binding Upon Successors and Assigns

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors by operation of law, but the rights and
obligations of the Limited Partners hereunder shall not be assignable,
transferable or delegable except as expressly provided herein, and any attempted
assignment, transfer or delegation thereof that is not made in accordance with
such express provisions shall be void and unenforceable.
10.5
Merger, Consolidation, etc.

(a)
Subject to Sections 10.5(b) and 10.5(c) and to the extent permitted by law, the
Partnership may merge or consolidate with or into one or more limited
partnerships formed under the Act or other business entities (as defined in
section 17-211 of the Act) pursuant to an agreement of merger or consolidation
which has been approved by the General Partner.


xvi

--------------------------------------------------------------------------------



(b)
Subject to Section 10.1(a) but notwithstanding any other provision to the
contrary contained elsewhere in this Agreement, an agreement of merger or
consolidation approved in accordance with Section 10.5(a) may, to the extent
permitted by the Act and Section 10.5(a), (i) effect any amendment to this
Agreement, (ii) effect the adoption of a new limited partnership agreement for
the Partnership if it is the surviving or resulting limited partnership in the
merger or consolidation, or (iii) provide that the limited partnership agreement
of any other constituent limited partnership to the merger or consolidation
(including a limited partnership formed for the purpose of consummating the
merger or consolidation) shall be the limited partnership agreement of the
surviving or resulting limited partnership.

(c)
The General Partner may require one or more of the Limited Partners to sell,
exchange, transfer or otherwise dispose of their interests in the Partnership in
connection with any such transaction, and each Limited Partner shall take such
action as may be directed by the General Partner to effect any such transaction.

10.6
Governing Law

This Agreement, and the rights of each and all of the Partners hereunder, shall
be governed by and construed in accordance with the laws of the Cayman Islands,
without regard to conflict of laws rules thereof. The parties hereby consent to
the non-exclusive jurisdiction and venue for any action arising out of or
relating to this Agreement in the Courts of the Cayman Islands. In addition to
any other means available at law for service of process, each Limited Partner
hereby agrees to the fullest extent permitted by law that service of process
will be duly effectuated when delivered to a Limited Partner’s Home Address by
hand or by a recognized overnight carrier, together with mailing by regular
mail.
10.7
Termination of Right of Action

Every right of action arising out of or in connection with this Agreement by or
on behalf of any past, present or future Partner or the Partnership against any
past, present or future Partner shall, to the fullest extent permitted by
applicable law, irrespective of the place where the action may be brought and
irrespective of the residence of any such Partner, cease and be barred by the
expiration of three years from the date of the act or omission in respect of
which such right of action arises.
10.8
Confidentiality

(a)
Each Limited Partner acknowledges and agrees that the information contained in
the books and records of the Partnership concerning the Points assigned with
respect to any other Limited Partner is confidential, and, to the fullest extent
permitted by applicable law, each Limited Partner waives, and covenants not to
assert, any claim or entitlement whatsoever to gain


xvii

--------------------------------------------------------------------------------



access to any such information. The Limited Partners agree that the restrictions
set forth in this Section 10.8(a) shall constitute reasonable standards under
the Act regarding access to information.
(b)
Each Limited Partner acknowledges and agrees not to, at any time, either during
the term of such Limited Partner’s participation in the Partnership or
thereafter, disclose, use, publish or in any manner reveal, directly or
indirectly, to any Person (other than on a confidential basis to such Limited
Partner’s legal and tax advisors who have a need to know such information) the
contents of this Agreement or any Confidential Information, except (i) with the
prior written consent of the General Partner, (ii) to the extent that any such
information is in the public domain other than as a result of the Limited
Partner’s breach of any of his obligations, or (iii) where required to be
disclosed by court order, subpoena or other government process; provided that,
to the fullest extent permitted by law, the Limited Partner shall promptly
notify the General Partner upon becoming aware of any such disclosure
requirement and shall cooperate with any effort by the General Partner to
prevent or limit such disclosure.

(c)
Notwithstanding any of the provisions of this Section 10.8, each Limited Partner
may disclose to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of an investment in the Partnership and all
materials of any kind (including tax opinions or other tax analyses) that are
provided to the Limited Partner relating to such tax treatment. For this
purpose, “tax treatment” is the purported or claimed United States federal
income tax treatment of a transaction and “tax structure” is limited to any fact
that may be relevant to understanding the purported or claimed United States
federal income tax treatment of a transaction. For this purpose, the names of
the Partnership, the Partners, their affiliates, the names of their partners,
members or equity holders and the representatives, agents and tax advisors of
any of the foregoing are not items of tax structure.

10.9
Not for Benefit of Creditors

The provisions of this Agreement are intended only for the regulation of
relations among Partners and between Partners and former or prospective Partners
and the Partnership. Subject to the rights of Covered Persons provided by
Section 5.7, this Agreement is not intended for the benefit of any Person who is
not a Partner, and no rights are intended to be granted to any other Person who
is not a Partner under this Agreement.
10.10
Consents

Any and all consents, agreements or approvals provided for or permitted by this
Agreement shall be in writing and a signed copy thereof shall be filed and kept
with the books of the Partnership.

xviii

--------------------------------------------------------------------------------



10.11
Reports

As soon as practicable after the end of each taxable year, the General Partner
shall furnish to each Limited Partner (a) such information as may be required to
enable each Limited Partner to properly report for United States federal and
state income tax purposes such Partner’s distributive share of each Partnership
item of income, gain, loss, deduction or credit for such year, and (b) a
statement of the total amount of Operating Profit or Operating Loss for such
year and a reconciliation of any difference between (i) such Operating Profit or
Operating Loss and (ii) the aggregate net profits or net losses allocated by the
Fund to the Partnership for such year (other than any difference attributable to
the aggregate FC Profit or FC Loss allocated by the Fund to the Partnership for
such year).
10.12
Filings

The Partners hereby agree to take any measures necessary (or, if applicable,
refrain from any action) to ensure that the Partnership is treated as a
partnership for United States federal, state and local income tax purposes.
10.13
Miscellaneous

(a)
The captions and titles preceding the text of each Section hereof shall be
disregarded in the construction of this Agreement.

(b)
As used herein, masculine pronouns shall include the feminine and neuter, and
the singular shall be deemed to include the plural.

(c)
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original hereof.



Signature Page Follows


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as a Deed
the day and year first above written.
General Partner:
APOLLO EPF CAPITAL MANAGEMENT, LIMITED

xix

--------------------------------------------------------------------------------



By: /s/ David Bree    
Name: David Bree
Title: Director
/s/ Antonia Harris    
Signature of Witness
Antonia Harris    
(Please Type Name)


Initial Limited Partner:
APOLLO PRINCIPAL HOLDINGS IV, L.P.
By:     Apollo Principal Holdings IV GP, Ltd

its General Partner
By: /s/ Joseph D. Glatt    
Name: Joseph D. Glatt
Title: Vice President
/s/ Kimberly Wooten    
Signature of Witness
Kimberly Wooten    
(Please Type Name)



xx